Citation Nr: 1438853	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-04 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for tinea cruris and pseudofolliculitis barbae (skin disability).


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his sister


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1982 to May 1985.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In March 2014, the Veteran testified at a Board hearing at the VA Central Office in Washington, D.C., before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the physical claims files, as well as "Virtual VA" electronic file, to ensure a complete review of the evidence in this case.

The issue of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2009 VA Form 21-0820.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

For the entire rating period from October 28, 2009, the Veteran's service-connected skin disability has affected at least 5 percent but less than 20 percent of exposed areas, and less than 5 percent of the entire body; required treatment including topical corticosteroids and antihistamines; manifested scarring and hyperpigmentation of the head, face, and neck scars measuring 9 sq. cm; and resulted in scarring and hypopigmentation not of the head, face, or neck measuring 33 sq. cm.


CONCLUSION OF LAW

For the entire rating period from October 28, 2009, the criteria for an increased rating in excess of 10 percent for tinea cruris and pseudofolliculitis barbae have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.118, Diagnostic Code 7813-7806 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a November 2009 letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that he may submit evidence showing that the service-connected skin disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The November 2009 letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements have been fully satisfied and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding the March 2014 Board personal hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  

In this case, during the Board hearing, the Veterans Law Judge specifically noted the issue on appeal and sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Veterans Law Judge asked the Veteran to identify any evidence that might indicate that the service-connected skin disability has affected 21 percent or more of the entire body, whether the percentage of the body affected has changed at any time during the rating period, and if specific VA treatment records were already associated with the record and considered by the RO when rating the skin disability.  See March 2014 Board hearing transcript at 18-22.  The Veterans Law Judge instructed the Veteran to discuss the frequency and severity of the symptoms related to the skin disability, whether and how those symptoms change during flare-ups, what treatments have been used, and why he believed separate ratings are warranted for tinea cruris and pseudofolliculitis barbae, the two skin disorders that comprise the service-connected skin disability.  See id. at 2-3.  The Veterans Law Judge also advised the Veteran about the legal criteria for claims alleging clear and unmistakable error (limited to a prior final rating decision), and the legal authority assigned to previous decisions by the Board and the U.S. Court of Appeals for Veterans' Claims.  See id. at 6-7, 24-26, 29-32.  

In addition to soliciting testimony about these questions and evidence, the Veterans Law Judge held the record open for 60 days to allow the Veteran to submit any additional evidence or information.  In April 2014, the Veteran submitted additional evidence including medical literature, statements on treatment types and frequency, and legal arguments.  The evidence of record, included especially the April 2014 submission, as well as the notice provided at the March 2014 Board hearing, demonstrates that the Veteran understands what is required for an increased rating for the service-connected skin disability.  As such, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103; Bryant, 23 Vet. App. at 496-97.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, hearing transcripts from the March 2014 Board hearing and October 2011 decision review officer (DRO) hearing, and the Veteran's statements.

VA most recently examined the Veteran's skin in April 2013.  The VA examiner reviewed the claims file, interviewed the Veteran about past and present symptomatology and functional limitation, performed a physical examination, and reported the findings relevant to the rating criteria.  As the April 2013 VA examination report includes all pertinent findings and medical opinions needed to fairly evaluate the appeal, the Board finds that the April 2013 VA examination report is adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Increased Rating for Skin Disability

The Veteran contends that the service-connected skin disability warrants a disability rating in excess of 10 percent.  Specifically, the Veteran contends that the skin disability has been treated throughout the rating period from October 28, 2009 with topical corticosteroids that are the equivalent of systemic therapy.  See, e.g., March 2014 Board hearing transcript at 4-5.

There is no Diagnostic Code that specifically addresses pseudofolliculitis barbae; therefore, the Veteran's skin disability has been rated to an analogous disability under Diagnostic Code 7813-7806, which addresses dermatophytosis and includes tinea cruris, the Veteran's other skin disability.  See also 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned).  Diagnostic Code 7813 provides that the disability is to be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, as scars under Diagnostic Codes 7801 through 7805, or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability.  38 C.F.R. § 4.118.  As indicated by the hyphenated rating code, the Veteran's current 10 percent disability rating is based on the criteria used to rate dermatitis under Diagnostic Code 7806.

Rating Based on Areas Affected and Treatment Methods (Diagnostic Code 7806)

Under Diagnostic Code 7806, the rating code for dermatitis and eczema, a 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118.

After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the service-connected skin disability has affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during any 12-month period since October 28, 2009, as required for a higher disability rating of 30 percent.  The April 2013 VA examination report indicates that pseudofolliculitis barbae affects less than 5 percent of both total body and exposed areas, and that tinea cruris affects less than 5 percent of the total body area, and no part of exposed areas.  The July 2011 VA examination report does not include estimates of total or exposed areas affected by the skin disabilities; however, an August 2011 addendum includes the VA examiner's estimate that less than 5 percent of exposed areas were affected.  There was no estimate regarding the total body area affected.  Lastly, the December 2009 VA examination report reflects that the skin disabilities affect greater than 5 percent, but less than 20 percent of exposed areas, and less than 5 percent of the entire body.  

The Veteran does not contend, and the record does not otherwise indicate, that the service-connected skin disability affects greater than 20 percent of either exposed or total body areas.  For these reasons, the Board finds that the service-connected skin disability has affected at least 5 percent, but less than 20 percent of exposed areas, and less than 5 percent of the entire body throughout the rating period from October 28, 2009; therefore, the service-connected skin disability more closely approximates the criteria for a 10 percent disability rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7806.

Within the context of rating the service-connected skin disability under Diagnostic Code 7806, the Veteran specifically asserts that the service-connected skin disability has been treated throughout the rating period from October 28, 2009 with topical corticosteroids that are the equivalent of systemic therapy.  See March 2014 Board hearing transcript at 4-5.  To that end, the Board finds that the weight of the evidence is against finding that the service-connected skin disability was treated with systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during any 12-month period of the entire rating period, as required for a higher 30 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

The weight of the evidence shows treatment with topical therapy rather than systemic therapy.  The April 2013 VA examination report, private treatment records from Dr. A., and copies of the prescription history show that the Veteran was prescribed with Lidex-E (or fluocinonide) cream, which is identified as a corticosteroid.  In addition, the record includes prescription history for Betamethasone Dipropionate, Mometasone Furoate, and Halobetasol Propionate, all of which are topical corticosteroid creams; however, the Board finds that the constant or near constant use of a topical corticosteroid does not approximate a rating based on constant or near constant "systemic therapy" under Diagnostic Code 7806.  In that regard, topical treatments are not characterized as "systemic," as they do not reach cells through the bloodstream, and Diagnostic Code 7806 specifically provides for a 0 percent, noncompensable evaluation, based on treatment with "no more than topical therapy" required.

The Board has also considered whether the Veteran's prescription to Atarax, a form of Hydroxyzine, constitutes an immunosuppressive drug.  The Veteran has been prescribed to take Atarax on a daily basis for itching related to the service-connected skin disorder.  While the Atarax prescription is indicative of the severity of the itching caused by the service-connected skin disability, the Board finds that Atarax is an antihistamine and is not an immunosuppressive or corticosteroid.

In addition, the Veteran testified during the March 2014 Board hearing that he has received three to four corticosteroid injections for the service-connected skin disability.  See March 2014 Board hearing transcript at 11.  The Veteran further testified that these injections occurred once or twice per year.  See id.  Private treatment records reflect that injections of Triamcinoclone actetonide were administered in February 2013, January 2012, January 2007, and October 2006.  Triamcinolone injections can be characterized as "systemic;" however, the Board finds that the frequency of these injections more nearly approximates the less than six weeks during the past 12-month period criteria for a 10 percent disability rating rather than the total duration of six weeks or more, but not constantly, during any12-month period of the rating period on appeal, as required for a higher 
30 percent disability rating.  Because the preponderance of the evidence is against finding that the evidence more nearly approximates the criteria for a higher 
30 percent rating, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7.

Rating Based on Scarring and Disfigurement (Diagnostic Codes 7800-05)

Although the Veteran has specifically asserted that an increased rating is warranted based on corticosteroid treatment, the Board has also considered whether a higher rating is available under the other rating criteria for skin disabilities.  In addition to ratings based on areas affected and treatment methods (Diagnostic Code 7806), Diagnostic Code 7813 provides that the disability is to be rated as scars or disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801 through 7805.  See 38 C.F.R. § 4.118.

Diagnostic Code 7800 addresses scars or disfigurement of the head, face, or neck. Under this Diagnostic Code, a 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement. The next higher, 50 percent, rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.  

Note (1) to Diagnostic Code 7800 lists the eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: (1) scar five or more inches (13 or more centimeters (cm)) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); 
(7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Note (5) states that the characteristics of disfigurement may be caused by one scar or by multiple scars, and that the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. 
38 C.F.R. § 4.118.

Note (3) to Diagnostic Code 7800 provides that unretouched color photographs are to be taken into consideration when evaluating under these criteria.  Moreover, Note (4) states that disabling effects of scars other than disfigurement, such as pain, instability, and residuals of associated muscle or nerve injury, are to be evaluated separately under the appropriate diagnostic code(s).  Id.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the symptoms and findings of the service-connected skin disability more nearly approximate the criteria for a higher 30 percent rating under Diagnostic Code 7800.  The April 2013 VA examination report lists five scars of the head, face, and neck.  Each scar is described as hyperpigmented, but the remaining characteristics of disfigurement under Diagnostic Code 7800 were not indicated.  The VA examiner estimated the total area of head, face, and neck scars to be 9 sq. cm.  The examination report indicates that the head, face, and neck scarring is due to pseudo folliculitis barbae, but not tinea cruris.  Neither the Veteran nor the other evidence in the record suggests that scarring of the head, face, and neck is more than 9 sq. cm.  As such, the weight of the evidence is against finding that disfigurement of the head, face, and neck due to the service-connected skin disability has manifested or more nearly approximated visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement, as required for a higher 30 percent rating under Diagnostic Code 7800.  38 C.F.R. § 4.118.

Under Diagnostic Code 7801, a burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 
6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm) warrants a 
10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm) warrants a 20 percent evaluation.  A scar in an area or areas of at least 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm) warrants a 30 percent evaluation.  A scar in an area or areas of at least 144 square inches (929 sq. cm) or greater warrants a 40 percent evaluation.  38 C.F.R. § 4.118.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the symptoms of the service-connected skin disability more nearly approximate the criteria for a higher 30 percent rating under Diagnostic Code 7801.  The April 2013 VA examination lists four scars of the trunk and extremities.  Each area of scarring includes a more detailed description that notes several "hypopigmented flat lesions ranging in size from 1 millimeter (mm) to 3 mm.  In sum, the VA examiner listed the approximate total area affected as 8 sq. cm in the right upper extremity, 9 sq. cm for the left upper extremity, 2 sq. cm for the right lower extremity, 2 sq. cm for the left lower extremity, 5 sq. cm for the anterior trunk, and 7 sq. cm for the posterior trunk, for a total estimate of 33 sq. cm.  Neither the Veteran nor the other evidence in the record suggests that scarring of the trunk and extremities exceeds 33 sq. cm.  The weight of the evidence is against finding that scars and disfigurement not of the head, face, or neck due to the service-connected skin disability has manifested or more nearly approximated scars and disfigurement in an area of at least 77 sq. cm.

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 
144 square inches (929 sq. cm) or greater warrant a 10 percent evaluation.  The 
10 percent evaluation is the highest evaluation available under Diagnostic Code 7802.  As the Veteran's service-connected skin disability is already rated at 
10 percent disabling, an evaluation under Diagnostic Code 7802 would not afford the Veteran a higher rating regardless of severity; therefore, a rating under Diagnostic Code 7802 is not warranted.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 
20 percent evaluation.  Five or more scars that are unstable or painful warrant a 
30 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118. 

On review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that the Veteran's service-connected skin disability has manifested or more nearly approximated the criteria for a higher 20 percent rating under Diagnostic Code 7804.  The April 2013 VA examination report specifically lists that the scars associated with the service-connected skin disability are not both painful and unstable.  The Veteran does not contend and the remaining evidence does not otherwise demonstrate that any of the scars related to the service-connected skin disability are either unstable or painful.  Accordingly, the Board finds that the service-connected skin disability has not manifested or more nearly approximated three or four unstable or painful scars, as required for a higher 
20 percent rating under Diagnostic Code 7804.  See 38 C.F.R. § 4.118.

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118.  Here, the Veteran has not indicated any disabling effects not considered by Diagnostic Codes 7800-7804; therefore, the Board does not reach any further analysis pursuant to Diagnostic Code 7805.

Whether Separate Ratings for Pseudofolliculitis Barbae and Tinea Cruris

In a September 2010 letter, the Veteran asserted that both service-connected skin disorders - pseudofolliculitis barbae and tinea cruris - should not be rated as a single disability.  See also October 2011 DRO hearing transcript at 15.  The Veteran correctly pointed out that each diagnosis represents an individual disorder.  However, the Board finds no basis to support separate ratings for pseudofolliculitis barbae and tinea cruris; specifically, that no extra benefit would accrue to the Veteran if the disorders were rated separately.  As discussed in more detail above, throughout the rating period from October 28, 2009, pseudofolliculitis barbae has affected less than five percent of the entire body, less than five percent of exposed areas, and has not required more than topical therapy as treatment.  Based on this evidence, the symptoms and impairment manifested by pseudofolliculitis barbae do not meet or more nearly approximate the criteria for a compensable rating under Diagnostic Code 7806.  38 C.F.R. § 4.118.  

Similarly, pseudofolliculitis barbae has resulted in scars to the head, face, and neck that are characterized by hyperpigmentation and cover a total area of 9 sq. cm.  As a 10 percent rating under Diagnostic Code 7800 based on hyperpigmentation alone (in this case, in the absence of any other characteristic of disfigurement) would require an affected area of 39 sq. cm, the scars of the head, face, and neck resulting from pseudofolliculitis barbae do not meet or more nearly approximate the criteria for a compensable rating.  Id.  

Lastly, pseudofolliculitis barbae has not manifested in scars not of the head, face, or neck, or scars that are painful or unstable; therefore, a separate rating for pseudofolliculitis barbae under Diagnostic Codes 7801, 7802, or 7804 is not warranted.  Id.  In sum, as there is no basis for a separate compensable rating for pseudofolliculitis barbae, the Board finds that no extra benefit would accrue to the Veteran by providing separate disability ratings for pseudofolliculitis barbae and tinea cruris, which when rated together, have resulted in a 10 percent disability rating.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by pseudofolliculitis barbae and tinea cruris does not show anything unique or unusual about the Veteran's service-connected skin disability that would render the schedular criteria inadequate.  The Veteran's appeal for an increased disability rating has been based on use of topical corticosteroid treatment.  The schedular rating criteria specifically address and provide disability ratings based on the type and frequency of treatment used for skin disorders.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  Although the Veteran did not contend that an increased disability rating was warranted based on other symptoms or impairment, the Board also considered that the service-connected skin disability affected at least 5 percent, but less than 20 percent of exposed areas, and less than 5 percent of the entire body; manifested scarring and hyperpigmentation of the head, face, and neck scars measuring 9 sq. cm; and resulted in scarring and hypopigmentation not of the head, face, or neck measuring 33 sq. cm.  Each of these symptoms is considered by the rating criteria, and there is no symptomatology and/or functional impairment that are not considered by the rating criteria.  The 10 percent schedular rating fully contemplates all the symptoms and functional impairment related to pseudofolliculitis barbae and tinea cruris.  As the skin disability is the Veteran's only service-connected disability, any question of combined impact of disabilities outlined in Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014) is not applicable.

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  On review of all the evidence, the Board finds that the 





issue of TDIU has been raised but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2009 VA Form 21-0820.  Therefore, as noted in the Introduction, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


ORDER

For the entire increased rating period from October 28, 2009, a disability rating in excess of 10 percent for tinea cruris and pseudofolliculitis barbae is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


